Berdon, J.,
dissenting. The majority, which holds that the doctrine of parental immunity bars a child’s action against his parent that is grounded in statutory strict liability, stretches this doctrine beyond all previous limits and arrives at a result that apparently no other court has reached. In so doing, the majority deprives the plaintiff, who was four years old at the time he was attacked by his father’s dog, of any compensation for the permanent facial scars he suffered.
I
In order to understand the current status of the doctrine of parental immunity, which “bars an unemancipated minor from suing his or her parent for injuries caused by the negligence of that parent”; (emphasis added) Dubay v. Irish, 207 Conn. 518, 523, 542 A.2d 711 (1988); we must begin with an historical analysis. *272“It seems that the common law did not forbid actions for personal torts by children against their parents until the Mississippi court1 so held in 1891.” 2 F. Harper, F. James & O. Gray, Torts (2d Ed. 1986) § 8.11, p. 573. As Professors Prosser and Keeton explained, “American courts adopted a general rule refusing to allow actions between parent and minor child for personal torts, whether they are intentional or negligent in character.” (Emphasis added.) W. Prosser & W. Keeton, Torts (5th Ed. 1984) § 122, p. 904.
This court first recognized the doctrine of parental tort immunity in 1929 in Mesite v. Kirchenstein, 109 Conn. 77, 145 A. 753 (1929). In that case, the plaintiff child alleged that her mother’s husband had driven the family car negligently and had caused an accident that resulted in the child’s injuries. This court held that the doctrine of parental immunity barred such an action. “Anything which undermines this authority, brings discord into the family, weakens its government and disturbs its peace, is an injury to society and to the State. New things could bring about this unhappy condition more quickly or widen the breach between parent and child further than the bringing of an action at law for personal injuries by a minor child against the parent. Such unseemly family discord is injurious to the public welfare, to such a degree that all the courts of this country, which have had occasion to express their opinion upon the right of the minor to maintain such an action, have declared that the exercise of this right is against sound public policy.” Id., 84.
These early applications of the doctrine were based primarily on the public policy ground that a child simply should not be allowed to sue a parent for negligence, regardless of the precise theory of liability. “Although other arguments are occasionally invoked to support *273the orthodox rule that no such action may be maintained, the domestic harmony policy is the one most frequently offered.” 2 F. Harper, F. James & O. Gray, supra, § 8.11, p. 574.
In the middle of this century, however, courts began to recognize that an absolute bar was not a sound policy and narrowed the circumstances in which the doctrine should be applied. “Finally, in 1963, Wisconsin took the lead in declaring that the parent-child immunity was abrogated entirely in that jurisdiction, except as to exercises of parental control and authority, or parental discretion with respect to such matters as food and care. The decision2 set off something of a long-overdue landslide; and at the present writing more than half the states have now abrogated the absolute immunity, either by case law or by statute. In a few instances courts have, at least as a first step, limited family liabilities to those cases in which insurance exists or is likely [to exist] . . . .” W. Prosser & W. Keeton, supra, § 122, p. 907.
Most of these courts did not choose to abrogate the doctrine entirely. Rather, they retained the doctrine of parental immunity to bar only those cases in which the child alleged that the parent had negligently supervised the child or had failed to exercise reasonable parental discretion. A child, however, was free to maintain actions based on other theories of negligence that did not involve uniquely parental responsibilities. The Michigan Supreme Court’s holding was typical of this line of cases: “A child may maintain a lawsuit against his parents for injuries suffered as a result of the alleged ordinary negligence of the parent. Like our sister states, however, we note two exceptions to this new rule of law: (1) where the alleged negligent act involves *274an exercise of reasonable parental authority over the child; and (2) where the alleged negligent act involves an exercise of reasonable parental discretion with respect to the provision of food, clothing, housing, medical and dental services, and other care.” Plumley v. Klein, 388 Mich. 1, 8, 199 N.W.2d 169 (1972). Likewise, the American Law Institute made clear in the Restatement (Second) of Torts that “[i]f the conduct giving rise to an injury does not grow directly out of the family relationship, the existence of negligence may be determined as if the parties were not related.” 4 Restatement (Second), Torts § 895G, comment (k), p. 430 (1979).
This court followed this same pattern. Beginning in 1986, we began to carve out exceptions to the doctrine. In Dzenutis v. Dzenutis, 200 Conn. 290, 295, 512 A.2d 130 (1986), we acknowledged that “[t]he history of the rise and decline of parent-child immunity nationwide has generally paralleled its course in this state,” and considered whether the doctrine should bar a child from suing his parent for injuries received as a result of his parent’s negligence in the conduct of a business enterprise. Concluding that “the doctrine no longer serves the purposes for which it was designed,” we proceeded to “modify the breadth of our decisions in previous cases that have unconditionally endorsed parental immunity as a defense to a negligence suit by a child.” (Emphasis added.) Id., 291. We concluded in Dzenutis that when the negligence of the parent occurs at the parent’s place of business, the doctrine of parental immunity should not apply.
Two years later, we again considered the viability of the doctrine. In Dubay v. Irish, supra, 207 Conn. 520-21, we weighed a claim that a mother’s negligence in keeping medications in her house had caused her daughter’s drug overdose. Although we expressly recognized that many jurisdictions had done away with *275the defense of parental immunity for causes of action based on ordinary negligence, “the overwhelming majority of them have specifically retained the doctrine in the area of parental supervision, or have at least recognized that the doctrine may have continued validity where the negligent act involves the exercise of ordinary parental discretion with respect to the care and control of a minor child.” Id., 526. Accordingly, we declined “to abrogate the doctrine of parental immunity in cases . . . involving allegations of the negligent exercise of parental discretion with regard to the care, supervision and instruction of a child based solely upon the existence of liability insurance. Courts should not unnecessarily involve themselves in the day-to-day exercise of parental discretion regarding the upbringing and care of children. To do so would undermine parental authority in the very personal endeavor of child rearing and inject the machinery of the state into an area where its presence might be the occasion for family discord.” Id., 527-28.
We further circumscribed the doctrine in Henderson v. Woolley, 230 Conn. 472, 644 A.2d 1303 (1994). In that case, a parent attempted to use the doctrine as a shield against his daughter’s claims that he had sexually abused her. Id., 482. We explained that the rationale for retaining parental immunity in cases of negligent parental supervision—the difficulty of determining the proper standard of care to apply to raising and supervising a child—had no application in cases of intentional sexual abuse. “When a parent perpetrates such a crime upon his or her child, that act constitutes a breach of duty owed not only to the child, but to the public at large, and there is no reason to immunize such conduct from a civil action in damages merely because of the familial relationship.” (Emphasis added.) Id., 483.
*276II
This history helps to bring into sharp focus the weaknesses in the reasoning of the majority. The majority not only mischaracterizes the breadth of the doctrine, but also misapplies the doctrine as it has evolved since 1986.
First, the majority fails to recognize that by holding that parental immunity does not apply to strict tort liability, it would not be creating “a new exception” to the immunity. Rather, the court merely would be refusing, quite properly, to extend beyond all previous limits a historically narrow doctrine. The majority, however, takes the position that “[t]he doctrine was not . . . initially limited in Connecticut to actions in negligence,” and that the doctrine of parental immunity applies to all tort actions by a child against his parent, regardless of the theory of liability, unless this court has created an exception. This misrepresents the history of the doctrine. We have repeatedly stated that the doctrine applies only to actions sounding in negligence. See, e.g., Dubay v. Irish, supra, 207 Conn. 523; Dzenutis v. Dzenutis, supra, 200 Conn. 291. I can find no case, and the majority cites to none, in which this court applied the doctrine to bar a cause of action that was not grounded in negligence.
Indeed, by holding that the doctrine of parental immunity bars a child’s action against his parent that is grounded in strict liability, the majority stretches the doctrine beyond all previous limits and arrives at a result that apparently no other court has reached. I can find no case from any jurisdiction, and the majority again cites to none, in which the court applied the doctrine to block a cause of action grounded in strict tort liability. On the contrary, courts that have considered the issue have held that a cause of action for which the *277legislature has imposed strict liability is not barred by the doctrine of parental immunity.
In Thelen v. Thelen, 174 Mich. App. 380, 435 N.W.2d 495 (1989),3 the Michigan Court of Appeals considered a case in which the facts are virtually identical to the facts presented here. The Michigan dog bite statute, like that of Connecticut, imposed strict liability on the owner of a dog that caused injury to a person.4 The Michigan Court of Appeals indicated that in the absence of a statute imposing strict liability, parental immunity would clearly apply, because the “complaint is clearly based on parental maintenance of the home environment, in that defendants allowed the home to be occupied by an ‘unleashed and roaming’ dog.” Id., 385. The court, however, concluded that the statutory strict liability trumped the doctrine of parental immunity. “The statute places absolute liability on the dog owner, except when the dog bites after having been provoked. . . . [I]t appears that in enacting a dog-bite statute which imposes strict liability on the owner, the Legislature intended ‘provocation’ to be the only defense to a strict liability claim. . . . We therefore hold that parental immunity does not bar dog-bite suits based on [the statute]. In view of the Legislature’s determination that dog owners will be liable to persons injured while ‘lawfully on or in a public place, including the property of the owner of the dog,’ we see no sound rea*278son to deny recovery on the basis of the parties’ familial relationship.” Id., 385-87.5 This same logic applies to this case, and we therefore ought to hold that parental immunity, which has historically been limited in this state to cases grounded in negligence, has no application to a cause of action, established by the legislature, that imposes strict liability.
Second, even if parental immunity is not limited to negligence and applies also to all other tort causes of action, the majority fails to recognize that the facts of this case do not fit the doctrine as it has evolved throughout the country and in this state since 1986. In Dzenutis v. Dzenutis, supra, 200 Conn. 296-301, we identified three factors that are relevant to whether the doctrine should block a child’s cause of action against a parent. These factors are: (1) whether the alleged negligent conduct of the parent was a matter of parental discretion; (2) whether the duty breached was owed to the public generally or only to the child; and (3) whether insurance likely existed to cover such a loss. All of these factors counsel against applying parental immunity to bar the child’s action in this case.
Our cases since 1986 have recognized that the principal rationale for retaining parental immunity in negligence cases has to do with the difficulty in determining the proper standard of care applicable to the raising or supervision of a child. As Professors Prosser and Keeton point out, “[cjourts apparently feel that the jury should not be permitted to second-guess the parent as to the exact amount of supervision, training or free*279dom a child should have . . . .” W. Prosser & W. Keeton, supra, § 122, p. 908. Indeed, it was for this reason that in Dubay v. Irish, supra, 207 Conn. 527-28, we declined to abrogate the immunity in cases “involving allegations of the negligent exercise of parental discretion with regard to the care, supervision and instruction of a child based solely upon the existence of liability insurance.”
This case, however, has absolutely nothing to do with parental discretion or the scope of the standard of care owed by the parent. Although the majority suggests that the “decision to maintain a dog in the home is an example of parental discretion, and permitting a minor child to be exposed to the dog is within the parental supervisory function,” this argument has been summarily rejected by at least one appellate court. The Arizona Court of Appeals concluded that “[w]hile it might fall within the immunized sphere of parental discretion to set the bounds of access to animals by one’s child, such immunity dissolves when one sets the bounds of access to children by one’s dog. The actionable breach in this case was not the failure to curb the child but the failure to curb the dog . . . .” Schleier v. Alter, 159 Ariz. 397, 400, 767 P.2d 1187 (1989).6
*280This is a ease in which the legislature, by enacting a statute imposing strict liability, has relieved the plaintiff of the burden of proving an applicable standard of care and a breach of that standard. General Statutes § 22-3577 requires only that a dog bite a person for the dog’s owner to be liable. That is exactly what happened in this case. He should, therefore, be held to the same standard of liability as every other dog owner.
Similarly, the duty breached was not one that was owed solely to the child, but one that was owed generally to the public. Section 22-357 imposes strict liability on a person whose dog bites another person. The statute does not differentiate between classes of persons who are bitten. By holding a parent to the terms of the statute and exposing him to legal action, we are not imposing upon him any greater liability merely because that legal action is being brought by his own child. As the Arizona Supreme Court recognized in Schleier v. Alter, supra, 159 Ariz. 400, “[t]he defendants—not as parents but as dog-owners—owed the duty to the world at large to isolate that instrumentality from all children including their own. To the violation of that duty, no immunity attached.”
Finally, the existence of insurance in this case also weighs against the application of parental immunity.8 *281Here, the parent is covered by homeowner’s insurance, which will cover the loss. Thus, there is no danger that the parent will be faced with the unwelcome “prospect of greeting an adolescent judgment creditor at the dinner table each day . . . Dzenutis v. Dzenutis, supra, 200 Conn. 296. Similarly, there is no danger that a judgment of the child would deplete the assets that the parent needs to take care of the other members of his family. Id., 296-97. Because there is liability insurance, therefore, there is no need for this court to protect the parent from these perils.
I respectfully dissent.

 The Mississippi case is Hewlett v. George, 68 Miss. 703, 9 So. 885 (1891).


 The Wisconsin case is Goller v. White, 20 Wis. 2d 402, 122 N.W.2d 193 (1963).


 The majority, in footnote 8, attempts to distinguish Thelen v. Thelen, supra, 174 Mich. App. 380, by pointing out that the Michigan courts have applied parental immunity only to actions sounding in negligence. As I demonstrate and previously stated in this dissent, however, courts in this state, like those in Michigan, also have applied parental immunity only to actions sounding in negligence.


 The Michigan statute provides in pertinent part: “If a dog bites a person, without provocation while the person is on public property, or lawfully on private property, including the property of the owner of the dog, the owner of the dog shall be liable for any damages suffered by the person bitten, regardless of the former viciousness of the dog or the owner’s knowledge of such viciousness.” Mich. Stat. Ann. § 12.544 (1) (1995).


 The Superior Court of New Jersey reached exactly the same result in Dower v. Goldstein, 143 N.J. Super. 418, 363 A.2d 373 (1976), which was cited with approval by the Michigan Court of Appeals in Thelen. The facts in Dower, too, were virtually identical to those in the present case. The court concluded that the strict liability statute established a cause of action that “was legislatively granted and entitled to liberal interpretation. . . . [W]e see no sound reason to deny that recovery on the basis of the litigants’ familial relationship.” Id., 422.


 Contrary to the assertion of the majority, the Arizona Court of Appeals in Schleier did indicate that the doctrine of parental immunity would not bar a child’s action against a parent that is grounded in strict liability. In Schleier, the child’s conservator sued the parents under both common law theories and the strict liability statute. The Arizona Court of Appeals first concluded that parental immunity did not bar the common law actions. The court then went on to consider the statutory cause of action. After determining that the statutory definition did not include family members within the classes of persons who could maintain such an action, the court declined to allow the statutory cause of action. The court, however, expressly stated that “[iff we were to accept the further assumption that [the child], a family member bitten by the family dog in the family home, came within the class of persons protected, by [the statute], we would hold parental immunity inapplicable in this case . . . .” (Emphasis added.) Schleier v. Alter, supra, 159 Ariz. 401.


 General Statutes § 22-357 provides: “damage to person or property. If any dog does any damage to either the body or property of any person, the owner or keeper, or, if the owner or keeper is a minor, the parent or guardian of such minor, shall be liable for such damage, except when such damage has been occasioned to the body or property of a person who, at the time such damage was sustained, was committing a trespass or other tort, or was teasing, tormenting or abusing such dog. If a minor, on whose behalf an action under this section is brought, was under seven years of age at the time the damage was done, it shall be presumed that such minor was not committing a trespass or other tort, or teasing, tormenting or abusing such dog, and the burden of proof thereof shall be upon the defendant in such action.”


 The majority argues that insurance should not be a factor because “many households in Connecticut are not protected by homeowner’s insurance . . . .’’There is no basis in the record for this kind of speculation. Indeed, *281in Dzenutis v. Dzenutis, supra, 200 Conn. 299, we stated that we need only consider “the likely availability of insurance coverage in particular situations . . . .” (Emphasis added.) For example, in that case, the principal basis for our decision to abrogate parental immunity in situations where a child is injured at a parent’s place of business was the “general prevalence of liability insurance in the business activities setting.” Id., 297. We did not require the parties to present proof and statistics regarding how many people or businesses had actually obtained insurance, nor is there any indication from our opinion in that case that the parties did so. In rejecting the argument of the plaintiff in this case because he “has pointed only to the general availability of insurance and has provided no hard evidence that homeowner’s insurance is prevalent," the majority appears to have rejected the principal basis for our decision in Dzenutis.